428 F.2d 1226
UNITED STATES of America, Plaintiff-Appellee,v.Philip Dale SUPINA, Defendant-Appellant.
No. 24718.
United States Court of Appeals, Ninth Circuit.
June 22, 1970.

W. Edward Morgan, (argued) Tucson, Ariz., for defendant-appellant.
Joe Jencks, (argued) Asst. U.S. Atty., Richard K. Burke, U.S. Atty., Jo Ann D. Diamos, Asst. U.S. Atty., for plaintiff-appellee.
Before MERRILL and KOELSCH, Circuit Judges, and WILKINS,1 district judge.
PER CURIAM:


1
The judgment of conviction against Philip Dale Supina for refusing to submit to induction (50 U.S.C.App. 462) is reversed.


2
The record discloses that this is another one of those cases in which the registrant was processed for induction as a 'delinquent' by his Local Board after he failed to report for his physical examination.  United States v. Stow, 427 F.2d 891 (9th Cir. filed May 27, 1970); see United States v Broyles, 427 F.2d 358 (9th Cir. filed June 8, 1970); United States v. Thomas, 422 F.2d 1327 (9th Cir. 1970).



1
 Honorable Philip C. Wilkins, United States District Judge, Sacramento, California, sitting by designation